Per Curiam::
The deed of Beemer’s executors having been made to Mary 0. Beemer, the plaintiff, with the consent of the heirs, it certainly vested in her the equitable title to the premises in controversy, in parol of which no one could take advantage but those heirs; hence, independently of the subsequent ratification by deed, as to the defendant she was to all intents and purposes the owner; and the 3d section of the act of the 29th of March, 1824, was properly applied by the court below, to the case in hand. The question of boundary was one for the jury, and was well submitted.
The judgment is affirmed.